Exhibit 10.67

Amendment to Employment Agreement

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
this 29th day of January, 2010, by and between MEMC Electronic Materials Inc., a
Delaware corporation (the “Company”), and Ahmad Chatila (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of February 4, 2009 (the “Agreement”) which sets forth the
respective rights and obligations with respect to Executive’s employment by the
Company; and

WHEREAS, the Company and the Executive desire to amend the Agreement on the
terms and subject to the conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows:

1. Amendment. The phrase “; provided, however, that for calendar year 2009,
Executive’s bonus under this Section 2(b) shall be no less than $500,000” in
paragraph 2(b) of the Agreement is hereby deleted in its entirety.

2. General Provisions.

a. Entire Agreement; Amendment. Subject to the terms of the various plans and
documents referenced in the Agreement, the Agreement and this Amendment
constitute the entire agreement among the parties hereto with respect to
Executive’s employment and his right to compensation and benefits, including
without limitation severance or termination pay. All prior correspondence and
proposals (including, but not limited to, summaries of proposed terms) and all
prior promises, representations, understandings, arrangements and agreements
relating to such subject matter (including, but not limited to, those made to or
with Executive by any other Person and those contained in any prior offer,
employment, consulting or similar agreement entered into by Executive and the
Company or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby. Except as provided in this Amendment, the Agreement is hereby
ratified, confirmed and approved, and all other terms thereof shall remain in
full force and effect. This Amendment may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and covenants hereof may be
waived, only by a written instrument signed by all parties hereto, or in the
case of a waiver, by the party waiving compliance.

b. Severability. If any provision of this Amendment shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Amendment and of such term and condition, except to such extent or in such
application, shall not be affected thereby and each and every term and condition
of this Amendment shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

c. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflicts of laws.

d. Definitions. Terms not otherwise defined herein shall have the meanings
ascribed to them as set forth in the Agreement.

 

1



--------------------------------------------------------------------------------

e. Binding Effect; Assignment. This Amendment shall be binding on and inure to
the benefit of the Company and its successors and permitted assigns. This
Amendment shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Amendment shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, except that the Company may effect such an assignment
without prior written approval of Executive upon the transfer of all or
substantially all of its business and/or assets (by whatever means).

f. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. A facsimile of a signature shall be deemed to be and have
the effect of an original signature.

g. Headings. The section and other headings contained in this Amendment are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

[Remainder of page left intentionally blank; signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Amendment by its
authorized representatives and Executive has hereunto set his hand, in each case
effective as of the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC. By:  

/s/ John Marren

  Name:   John Marren   Title:   Chairman of the Board of Directors EXECUTIVE:  

/s/ Ahmad Chatila

  Name:   Ahmad Chatila

 

3